DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/21 & 06/03/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 49, 54, 64, 69, 79, and 84 are objected to because of the following informalities:  
Claims 49, 64, and 79; term “and/or” in the claims is NOT clear and vague. The term “and/or” is alternative. For the purpose examination, as following:
a) the limitation “using i) the weather condition and/or (ii) input from a clear sky irradiance logic to control the one or more building systems” recited in claims 49, 64, and 79 is considered “using the weather condition”.
b) the limitation “infrared wavelengths and/or visible light wavelengths” recited in claim 54, 69, and 84 is considered to be “infrared wavelengths”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
building systems in claims 49, 64, and 79.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 64 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claims 64 and 79 discloses “at least one controller configured to: determining a weather condition using satellite data”. However, it is noted that how the controller gets the signal or satellite data to determine a weather condition. It requires add sort of a cloud detector is coupled to a controller.
 Claims 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 49 discloses “determining a weather condition using satellite data”. However, it is noted that how gets the signal data or satellite data to determine a weather condition. It requires add sort of a cloud detector, is coupled to a controller, for receiving data signal or data satellite.
Regarding claims 49, 64, and 79; these claims invokes 112(f) as discussed above. The claims provide for the “building systems” but in the specification does not show clearly the structures for these "systems" to perform the claimed inventions. While the paragraphs [0043], [0068], and [0092] of the specification discloses “By using output from the cloud detector as input to control building systems, the control of these building can be based on actual radiation (e.g., reflective radiation such as from reflections from a nearby building) and changing environments. In one embodiment, the logic for controlling a building system may include input from the cloud detector and shadow mapping using a range finder to map nearby obstructions, like buildings, trees, mountains etc.”, the specification fails to discloses structure that corresponds to these types of the “building systems” in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C., second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 49, 64, 79; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 49-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 49, 64, and 79 are rejected because it recites an abstract idea as indicated in bold and underlined below:
an apparatus, method, and a non-transitory computer readable medium for controlling one or more building systems, comprising: 
at least one controller configured to:
determining a weather condition using satellite data; and 
using (i) the weather condition and/or (ii) input from a clear sky irradiance logic to control the one or more building systems.

STEP 2a: The abstract idea (bold and underlined above) falls in the category of mental processes:
The claims 49, 64, and 79 appear to be directed toward a judicial exception, namely the abstract idea of determining a weather condition using satellite data and using the weather condition to control the one or more building systems. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself.

The claims only recite and describe gathering, combining and manipulating data by reciting steps of organizing information through mental process or mathematical relationships and/or algorithms. The gathering and combining steps merely employ mental process or mathematical relationships to manipulate existing information to generate additional information in the form of “satellite data and input from a clear sky irradiance logic".
This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). The courts have indicated that, a mathematical procedure for converting one form of numerical representation to another was found to be a judicial exception, particularly abstract ideas (Benson) as was an algorithm for calculating parameters indicating an abnormal condition in Grams.
For the above stated reasons, the bold and underlined parts of claims 49, 64, and 79 shown above have been considered as mental processes. Thus, the claims are drawn to an abstract idea.

STEP 2b: The above judicial exception is not integrated into a practical application for the following reasons:
Claims 49, 64, and 79 recite additional elements that includes: the “building systems”, the “controller”, and the “a clear sky irradiance logic”. The claimed additional elements do not make the claim a practical application because they are performing to recite at a high-level generality and generic computer functions or software routinely used in generic computer components or software in the claim. (They may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include building systems, controller, and clear sky irradiance logic, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of controller, weather condition, satellite data, and clear sky irradiance logic. However, no evidence is provided to show that a particular technological process is being improved.
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claims 49, 64, and 79 are directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept”) to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis: determining, using data, and input data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.
Dependent claims 50-63, 65-78, and 80-93 are dependent on their respective base claims 49, 64, and 79, and include all the limitations of their respective base claims. Therefore, claims 50-63, 65-78, and 80-93 recite the same abstract idea. The additional limitations recited in claims 50-63, 65-78, and 80-93 are each functional generic/conventional processing steps performed by computer components comprise data gathering and processing steps which correspond to concepts identified as an abstract idea, or ideas, in the form of a mental process or mathematical formula are similar to those found to be non-patent eligible in, e.g., Alice Corp., FairWarning, and Parker v Flook. Claims 50-63, 65-78, and 80-93 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more.
Regarding claims 50, 65, and 80; the “infrared data” limitation may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 51, 66, and 81; the “one or more satellite images” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 52, 67, and 82; the additional element “infrared wavelengths and/or visible light wavelengths” doesn’t have “significantly more” than the abstract idea because additional element is all well- understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). 
Regarding claims 53, 68, and 83; the additional element “an electrochromic window control system” doesn’t have “significantly more” than the abstract idea because additional element is all well- understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). 
Regarding claims 54, 69, and 84; the “using the weather condition and/or input from the clear sky irradiance logic to determine tint decisions for controlling tint in one or more electrochromic windows” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 55, 70, and 85; The “delay transitioning of the one or more electrochromic windows” and “bias settings” limitations have been considered as additional elements, but they would not make the claim a practical application since they just amount to insignificant extra-solution activity – gathering the information that the abstract idea needs, and reporting the result (see MPEP 2106.05(g)). Further, the “delay transitioning of the one or more electrochromic windows based on bias settings” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 56, 71, and 86; the additional element “the one or more electrochromic windows are in a building” doesn’t have “significantly more” than the abstract idea because additional element is all well- understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). 
Regarding claims 57, 72, and 87; the additional element “the weather condition and the one or more sensor measurements” doesn’t have “significantly more” than the abstract idea because additional element is all well- understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). 
Regarding claims 58, 73, and 88; the additional element “the weather condition comprises a cloud condition and/or a weather forecast” doesn’t have “significantly more” than the abstract idea because additional element is all well- understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). 
Regarding claims 59, 74, and 89; the “determining a density of a least one cloud from the satellite data” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 60, 75, and 90; the “determine an amount of extraterrestrial radiation transmitted by at least one cloud from the satellite data” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 61, 76, and 91; the “the satellite data includes data of movement and evolution of at least one cloud” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 62, 77, and 92; the “the satellite data includes top view data of at least one cloud” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).
Regarding claims 63, 78, and 93; the additional element “clear sky irradiance prediction logic”, and the “electrochromic windows” doesn’t have “significantly more” than the abstract idea because additional element is all well- understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Further, the “determine one or more tint levels for one or more electrochromic windows in a building; and override the one or more tint levels based on the weather condition” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-51, 57-62, 64-66, 72-77, 79-81, and 87-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US Patent No. 5,583,972).
Regarding claims 49, 64, and 79; Miller discloses an apparatus, method, and a non-transitory computer readable medium (figures 2-3) for controlling one or more building systems, the apparatus comprising: 
at least one controller (11,19 @ figure 2) configured to:
determining a weather condition (abstract and col.3 lines 40-67: e.g., a weathercasting system for displaying dynamic real time photo-realistic three-dimensional pictorial representations of weather conditions created from meteorological data combined with geographical and topographical data) using a satellite data (12 @ figure 2) and a radar processing unit (17 @ figure 2) of a geostationary weather satellite (13 @ figure 2); and 
using the weather condition (col.3 lines 40-67) to control the one or more building systems (col.4 lines 21-65: e.g., Texture-mapping and similar techniques are used to accurately simulate the city environment and local terrain associated with the broadcast, including high resolution computerized simulation of local buildings, highways and landmarks. Cloud height information 12 and infrared data is obtained from a geostationary weather satellite 13).
It is noted that the term “and/or” is alternative. For the purposes examination, the limitation is considered to be “using the weather condition to control the one or more building systems.”
Regarding claims 50, 65, and 80; Miller discloses the satellite data (12 @ figure 2) includes infrared data (col.1 lines 30-34: e.g., New and innovative devices such as infrared satellites and col.4 lines 39-43: e.g., infrared data is obtained from a geostationary weather satellite 13).  
Regarding claims 51, 66, and 81; Miller discloses the satellite data comprises one or more satellite images (col.1 lines 45-55: e.g., The "blue screen" display behind the announcer still usually shows the familiar two-dimensional patchwork rainfall amounts in red, green and blue. The satellite imagery displayed on the evening broadcast may be anywhere from a half-hour to four hours old).  
Regarding claims 57, 72, and 87; Miller discloses the weather condition (abstract and col.3 lines 40-67) is determined using the satellite data (12 @ figure 2) and one or more sensor measurements (14 @ figure 2).  
Regarding claims 58, 73, and 88; Miller discloses the weather condition (abstract and col.3 lines 40-67) comprises (I) a cloud condition and/or (II) a weather forecast (col.1 lines 56-64: e.g., current weather broadcasting is not done in "real-time" and cannot be considered "nowcasting". This is demonstrated with each major storm. Weather forecasts become "aftercasts" as footage is shown of wrecked buildings and overturned vehicles).  
It is noted that the term “and/or” is alternative. For the purpose’s examination, the limitation is considered to be “a weather forecast”
Regarding claims 59, 74, and 89; Miller discloses determine a density of a least one cloud (col.7 lines 35-44: e.g., The cloud colors will also correspond to actual conditions. For example, if there are dark blue rain clouds in the east and high western cirrus tinged red by the setting sun, the viewer will be able to see these colors) from the satellite data (12 @ figure 2).  
Regarding claims 60, 75, and 90; Miller discloses the apparatus (11, 19 @ figures 2-3) is further configured to determine an amount of extraterrestrial radiation transmitted by at least one cloud (col.4 lines 44-55: e.g., the microprocessor will also be able to texture-map and even color the clouds to correspond to actual conditions. For example, if there are dark blue rain clouds in the east and high western cirrus tinged red by the setting sun, the microprocessor 11 will be able to reproduce these colors accurately in the display) from the satellite data (12 @ figure 2). 
Regarding claims 61, 76, and 91; Miller discloses the satellite data (12 @ figure 2) includes data of movement and evolution of at least one cloud (cloud information figure 2 and col.1 lines 48-55: e.g., a superimposed satellite display of fluffy cloud patterns is shown moving along over the flat map from an exaggerated height observation point and col.2 lines 31-36: e.g., weather maps can be loaded into the system as weather patterns and can be expanded, rotated, and translated. Weather mass is simulated in three dimensions, i.e., having a bottom and height. Implementation entails the full or partial occultation of terrain and targets by weather, and vice versa).  
Regarding claims 62, 77, and 92; Miller discloses the satellite data (12 @ figure 2) includes top view data of at least one cloud (col.2 lines 37-60: e.g., Meteorological data including precipitation, cloud cover data, the bottom and top of cloud formations, and reflectivity and velocity of rain droplets in real-time are acquired from C-band and/or K-band Doppler radar, or non-Doppler K-band and Doppler X-band radar installations which ameliorate S-band radar data and the data is digitized and processed to produce a simulated three-dimensional image of the meteorological data).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52, 67, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 5,583,972) in view of Kalenian (US Patent No. 6,125,327).
Regarding claims 52, 67, and 82; Miller discloses all of feature of claimed invention except for the satellite images are based on infrared wavelengths and/or visible light wavelengths. However, Kalenian teaches that it is known in the art to provide the satellite images are based on infrared wavelengths and/or visible light wavelengths (col.4 lines 18-30: e.g., the earth-imaging satellite 10 may comprise the GOES (geostationary operational environmental satellite) system, which provides multiple (infrared) wavelength images). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method, apparatus, and non-transitory computer of Miller with limitation above as taught by Kalenian for the purpose of improving satellite imagery data processing system for identifying, updating and generating a multicolor graphics display of current aircraft icing conditions and/or those conducive to icing.

Claims 53-56, 63, 68-71, 78, 83-86, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 5,583,972) in view of Brown et al (US 2014/0236323).
Regarding claims 53, 68, and 83; Miller discloses all of feature of claimed invention except for the one or more building systems includes an electrochromic window control system.  However, Brown et al teaches that it is known in the art to provide the one or more building systems includes an electrochromic window control system (paragraph [0001]: e.g., window controllers and related predictive control logic for implementing methods of controlling tint and other functions of tintable windows (e.g., electrochromic windows).).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method, apparatus, and non-transitory computer of Miller with limitation above as taught by Brown et al for the purpose of improving reliability and usable life of other systems due to less reliance thereon and therefore less maintenance.
Regarding claims 54, 69, and 84; Miller discloses all of feature of claimed invention except for the weather condition and/or input from the clear sky irradiance logic to determine tint decisions for controlling tint in one or more electrochromic windows. However, Brown et al teaches that it is known in the art to provide the weather condition (paragraph [0097]: e.g., radiant light from the sky that is measured in real-time by an exterior sensor 510 to account for light that may be obstructed by or reflected from objects such as buildings or weather conditions (e.g., clouds) that are not accounted for in the clear sky predictions) and/or input from the clear sky irradiance logic to determine tint decisions for controlling tint in one or more electrochromic windows (505 @ figures 6A-6C and paragraph [0075]: e.g., A window controller is used to control the tint level of the electrochromic device of an electrochromic window). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method, apparatus, and non-transitory computer of Miller with limitation above as taught by Brown et al for the purpose of improving reliability and usable life of other systems due to less reliance thereon and therefore less maintenance.
It is noted that the term “and/or” is alternative. For the purpose’s examination, the limitation is considered to be “using the weather condition to determine tint decisions for controlling tint in one or more electrochromic windows.”
Regarding claims 55, 70, and 85; Miller discloses all of feature of claimed invention except for delay transitioning of the one or more electrochromic windows based on bias settings.  However, Brown et al teaches that it is known in the art to provide controller (1100 @ figure 15) for controlling delay transitioning of the one or more electrochromic windows based on bias settings (paragraphs [0138]-[0139]: e.g., a single end controller which controls the functions of a single electrochromic window also falls within the scope of the embodiments disclosed herein …a multipurpose electrochromic window as described herein. By incorporating feedback from a electrochromic window controller, a BMS can provide, for example, enhanced: 1) environmental control, 2) energy savings, 3) security, 4) flexibility in control options, 5) improved reliability and usable life of other systems due to less reliance thereon and therefore less maintenance thereof, 6) information availability and diagnostics, 7) effective use of staff, and various combinations of these). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method, apparatus, and non-transitory computer of Miller with limitation above as taught by Brown et al for the purpose of improving reliability and usable life of other systems due to less reliance thereon and therefore less maintenance.
Regarding claims 56, 71, and 86; Miller discloses all of feature of claimed invention except for the one or more electrochromic windows are in a building. However, Brown et al teaches that it is known in the art to provide the one or more electrochromic windows are in a building (paragraph [0005]: e.g., embodiments include predictive control logic for implementing methods of controlling tint levels of electrochromic windows or other tintable windows. Typically, the control logic can be used in a building having one or more electrochromic windows located between the interior and exterior of the building). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method, apparatus, and non-transitory computer of Miller with limitation above as taught by Brown et al for the purpose of improving reliability and usable life of other systems due to less reliance thereon and therefore less maintenance.
Regarding claims 63, 78, and 93; Miller discloses all of feature of claimed invention except for the clear sky irradiance prediction logic to determine one or more tint levels for one or more electrochromic windows in a building; and override the one or more tint levels based on the weather condition. However, Brown et al teaches that it is known in the art to provide the clear sky irradiance prediction logic (paragraph [0114]: e.g., window controller 450 uses Module B to predict clear sky irradiance for the electrochromic window 505 based on window orientation from the configuration file and based on latitude and longitude of the building. These predictions are also based on a time of day and date. Publicly available software such as the RADIANCE program, which is an open-source program, can provide the calculations for predicting clear sky irradiance) to determine one or more tint levels for one or more electrochromic windows (505 @ figures 6A-6D) in a building (room 500 @ figures 6A-6D); and override the one or more tint levels based on the weather condition (paragraph [0107]: e.g., at step 630, the predictive control logic allows for certain types of overrides that disengage the algorithm at Modules A, B, and C and define override tint levels at step 640 based on some other consideration). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method, apparatus, and non-transitory computer of Miller with limitation above as taught by Brown et al for the purpose of improving reliability and usable life of other systems due to less reliance thereon and therefore less maintenance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Calderira et al (US 2014/0145002) discloses system for facilitating cloud formation and cloud precipitation includes a controller and a beam emitter that is responsive to the controller.
2) Venkatachalam et al (US 2008/0012755) discloses radar beams are generated with radars disposed at different positions within an environment that attenuates at least a portion of one of the radar beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 15, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886